Hawkins, J.,
delivered the opinion of the Court.
At the November Term, 1866, of the Circuit Court of the County of Humphreys, the grand jury returned into Court, a presentment against William Evans and Garrett Doty, for disturbing public worship. Doty was arrested; and, at the ensuing March Term, moved the Court to quash the presentment, which motion was sustained by the Court; and an appeal has been prosecuted to this Court, by the Attorney-General.
*34We think there is no error in the judgment of. the Circuit Court quashing the presentment. Section 4853 of the Code, declares: “If any person willfully disturb or disquiet any assemblage of persons, met for religious worship, by noise, profane discourse, rude or indecent behavior, or any other act, at or near. the place-of -worship, he shall be fined, not less than twenty, nor more than two hundred dollars; and may also be imprisoned, not exceeding six months, in' the County jail.”
The offense consists in the willful disturbance of a worshiping assembly, by noise, profane discourse, rude or indecent behavior, or any other act, at or near the. place of worship. The presentment charges, that the defendants did willfully disturb and disquiet a worshiping assembly, by loud talking, rude and improper behavior, and by shooting off their pistols; but it wholly fails to charge, that the acts causing the disturbance were done or performed at or near the place where the assembly had met for the purpose of worship. We think it is an indispensable ingredient of the offense that the acts, by which a worshiping assembly is disturbed, should have been done at or near the place of. worship; and that the indictment or presentment must' charge that it was done, not only willfully, but also at or near the place of worship. It follows, therefore, that the presentment in this case is fatally defective.
Affirm the judgment.